Citation Nr: 1410660	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  07-21 999	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for transient blackouts with headaches, tremors, and loss of vision. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus. 

4. Entitlement to service connection for left knee disorder, including scars.  


REPRESENTATION

Appellant represented by:	James Brakewood, Agent


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and his nephew


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

These matters come before the Board of Veterans' Appeals (BVA or Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  Jurisdiction of the Veteran's claims was later transferred to the Sioux Falls RO. 

In July 2008, the Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge sitting at the RO 


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from August 1964 until April 1972 in the Army and from January 1980 until August 1981 in the Navy.  

2.	On December 17, 2013, the Board obtained information from Social Security Administration that the appellant died in November 2013.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2013).  



ORDER

The appeal is dismissed.




		
J. BARONE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


